Title: From James Madison to Jacob Shoemaker and Andrew Pettit, 13 December 1804 (Abstract)
From: Madison, James
To: Shoemaker, Jacob,Pettit, Andrew


13 December 1804, Department of State. “Mr. Erving the Agent for claims in London has informed me that he paid your draft for the 2nd. Instalment of the recovery in the case of the Harmony, Dumply, Master, as co-assignees with Mr. Comeggs (who did not join in it) of the property of Ambrose Vesse, a Bankrupt. His inducements to do this were the damages which would ensue upon a Protest and your reputed respectability: but as in itself the payment was not regular, I must request you to transmit to me an acquittance executed by all three assignees, whose power of Attorney in like manner will be necessary for the receipt of the third instalment, when due.”
